Citation Nr: 1021166	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  09-12 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than May 12, 2008 
for the grant of a total rating based on individual 
unemployability by reason of service-connected disability 
(TDIU).  


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
September 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 2006 rating decision of the 
RO.  

The Board remanded the matter in January 2008 and October 
2008 for additional development of the record.  

In a June 2008 rating decision, the RO assigned an increased 
rating of 70 percent for posttraumatic stress disorder (PTSD) 
and granted a TDIU rating, both effective on May 12, 2008.  


FINDING OF FACT

The service-connected PTSD alone is shown to have been 
productive of a disability picture of such severity that the 
Veteran was precluded from working at substantially gainful 
employment beginning on September 14, 2005 when he first 
filed his application for a TDIU rating.  


CONCLUSION OF LAW

The date of claim, September 14, 2005, is the earliest that 
can be assigned for the award of a TDIU rating by operation 
of law.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The Veteran was provided notice of VCAA in November 2005 
prior to the initial adjudication of his claim for TDIU in a 
February 2006 rating decision.  The Veteran received 
additional notice in January 2008.  

The VCAA letters indicated the types of evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain both his private 
and VA medical treatment records.  

The Veteran also received notice pertaining to the downstream 
disability rating and effective date elements of the claim, 
with subsequent adjudication of his claim in a March 2009 
Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Pelegrini, 18 Vet. App. at 119-20.  

Moreover, it is well to observe that the claim for a TDIU 
rating has been established.  Thus, the Veteran has been 
awarded the benefit sought, and such claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 
490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer 
required as to this matter, because the purpose for which 
such notice was intended to serve has been fulfilled.  Id.  
Also, it is of controlling significance that, after awarding 
the Veteran TDIU, he filed a notice of disagreement 
contesting the effective date.  See 73 Fed. Reg. 23353-23356 
(April 30, 2008) (amending 38 C.F.R. § 3.159(b) to add 
subparagraph (3), which provides VA has no duty to provide 
section 5103 notice upon receipt of a notice of 
disagreement).  

The RO furnished the Veteran a Statement of the Case that 
addressed the effective date assigned for his TDIU rating, 
and provided the Veteran with further opportunity to identify 
and submit additional information and/or argument, which the 
Veteran has done by perfecting his appeal.  See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105 (West 2002).  

Under these circumstances, VA fulfilled its obligation to 
advise and assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran was afforded a VA examination for his service-
connected PTSD claim in May 2008; the VA examination was used 
to grant the TDIU claim.  

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
have been identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, VA 
medical records, VA examination reports, and statements from 
the Veteran and his representative.  

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.  


II.  Entitlement to Earlier Effective Date for a TDIU

The claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  
Accordingly, the effective date rules for increased 
compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. 
App. 449 (2000).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

When the service-connected disability rating is less than 100 
percent, assignment of a TDIU requires inability to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, and that, if there are two or more 
disabilities, at least one is ratable at 40 percent or more 
and there is sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Once a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the Veteran is entitled to a TDIU rating.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-
2001 (July 6, 2001).

The claim for TDIU was received on September 14, 2005.  
Significantly, the Veteran at that time had only as single 
service-connected disability, PTSD, rated at 50 percent, 
effective beginning on February 17, 2004.  

The record includes a statement dated in November 2005 that 
the Veteran was "laid off" in May 2005.  The Veteran 
further stated that his "nerves [would] not allow [him] to 
stay focused at work any more."  

The recently received documentation referable to a SSA 
disability determination shows that the Veteran was granted 
disability benefits effective on May 16, 2005 due to anxiety-
related disorders (primary diagnosis) and substance 
dependence disorders, alcohol (secondary diagnosis).  

The VA is required to address what occupations a claimant 
could perform, taking into account his education, 
occupational history, and physical limitations, to include 
what sedentary work a claimant can actually perform that 
would pay him a living wage.  Gleicher v. Derwinski, 2 Vet. 
App. 26, 29 (1991).  

The Veteran is a high school graduate or equivalent with 
military experience as a light weapons infantryman and 
civilian experience as a refinery worker, spinning operator, 
and slitter helper.  (See February 2006 VA Form 2192 and 
December 1973 VA Enrollment Certification).  The record also 
reflects that the Veteran enrolled in college, but dropped 
out due to excessive absences.  

The private treatment records dated from January 2004 to May 
2006 reflect that the Veteran was prescribed Trazadone and 
Wellbutrin and was being treated for PTSD.  The Veteran 
reported, in part, panic attacks, nightmares, and flashbacks 
"2x/month"with no anxiety and intrusive thoughts.  He also 
reported hyperstartle response, hypervigilance, and night 
sweats.  

An October 2004 note reflected that the Veteran still 
maintained employment.  The Veteran worked 3:30 pm to 
midnight.  He was assigned a GAF score of 40 in May 2005.  

An August 2007 SSA examination reflects, in part, that the 
Veteran was diagnosed with PTSD.  He was assigned a GAF score 
of 60.  The SSA examiner stated that the Veteran did not 
appear capable of handling his own funds due to his ongoing 
alcohol use.  

The SSA examiner noted, in part, that the Veteran last worked 
in a steel mill approximately 2 years earlier.  He also 
stated that the Veteran's ability to form working 
relationships with others was adversely influenced by his 
ongoing mood swings, irritability and difficulties in 
concentration.  His ability to tolerate stress and pressures 
with day-to-day employment was noted to have been adversely 
influenced by his ongoing symptoms of anxiety.  

The Veteran underwent a VA mental examination in May 2008.  
The Veteran told the VA examiner that he was currently 
unemployed and was disabled due to his PTSD-related symptoms.  

With regard to employment, the VA examiner stated there was 
total occupational and social impairment due to PTSD.  He 
also stated that the Veteran's severe level of PTSD symptoms 
had been of a chronic nature and that the level of the 
symptoms would significantly impact his ability to 
concentrate and problem solve and complete work-related 
tasks.  If a time requirement was expected on his work tasks 
even more impairment was likely to be noted.  Additionally, 
his depressed, anxious mood and tendency toward social 
isolation would likely impair his social function and 
interpersonal relationships.  

The VA examiner added that the Veteran had been experiencing 
a "high degree" of chronic PTSD symptoms for at least over 
the past three years.  

Although the August 2007 SSA examiner found that the 
Veteran's employment was "adversely influenced" by his 
PTSD, he did not make a specific finding as to whether the 
service-connected PTSD had caused the Veteran to be prevented 
from securing and following a substantially gainful 
occupation.  

Clearly, the findings from subsequent VA examination 
confirmed that the Veteran had been experiencing significant 
disruption of industrial adaptability for about three years.  
This would be about the time that he first applied for a TDIU 
rating on September 15, 2005.  

Significantly, the Board notes that the Veteran's employer 
verified that the Veteran last worked on May 13, 2005.  On 
item 13A ("If Veteran is not working, state reason for 
termination of employment.  If retired on disability, please 
specify), the employer stated "lay off", as indicated on 
the February 2006 VA Form 21-4192.  The Board notes that 
there is no indication from his former employer that he was 
fired or laid off because of his PTSD.  Thus, this date does 
not serve to mark that the Veteran was unemployable solely 
due to the service-connected PTSD.  

Moreover, in a statement dated in January 2004, the Veteran's 
treating physician noted that he was working, but that his 
company had filed for bankruptcy.  The physician opined that 
the Veteran was unable to sustain social relationships and 
moderately compromised in his ability to sustain work 
relationships due to his service-connected PTSD.  

While the Social Security Administration apparently assigned 
its disability benefits beginning in May 2005, the Board 
finds that September 14, 2005, when the Veteran's first 
claimed that he was unemployable due to service-connected 
disability, to be earliest assignable in accordance with the 
applicable regulations.  

Accordingly, on this record, the Board finds that there is 
evidence sufficient to establish that the Veteran was 
precluded from securing and maintaining substantially gainful 
employment due to his service-connected PTSD alone beginning 
on the date of his claim received on September 14, 2005, but 
not earlier.  


ORDER

An effective date of September 14, 2005, but not earlier for 
the award of the TDIU rating is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


